Simmons, C. J.
Evidence that a husband managed and conducted for his wife and as her agent a mercantile business belonging exclusively to her, giving to it his entire time and attention, and that his services in so doing were worth a stated sum per month, would not, without more, be 'sufficient to show that there was any unpaid indebtedness by her to him for such services; nor would this be made to appear by introducing in evidence, in addition to the above, the books kept in the business, showing its nature and extent and containing no entries of any payments to the husband. Jiidgm&nt affirmed.
Plaintiff tendered in evidence the books of defendant, kept by him in connection with the business of Mrs. Rodgers, produced under notice by her, the same being the regular books of account kept by her in said mercantile business, and showing the original entries of cash sales, collections and 'expenditures, and covering the period of two years prior to the service of the summons of garnishment on her •and at and subsequent to said date; this evidence having been offered to show the nature and extent of the business and that there were no entries of any mony paid out to Rodgers during that time. The 'evidence was rejected by the court. To 'this ruling, and to the grant of a nonsuit, plaintiffs excepted.
W. R. Hammond, for plaintiffs.
W. W. Haden and Ross.er & ■Carter, for defendant.